Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 10, the claim recites “wherein the program further causes the information processing apparatus to: calculate, based on the received electrocardiogram data, the stress index value.” It is unclear to the examiner what the difference is if any between the acquired stress index value from the information terminal based on the sensor data, as claimed in claim 1, as compared to the stress index value calculated by the information processing apparatus based on the received sensor data. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-9 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-2, and 9-10 recite an information processing apparatus, Claims 3 and 6 recite an information processing system, Claim 4 and 7 recite a method, Claims 5 and 8 recite a computer-readable medium and therefore fall into a statutory category.

	Additionally, the examiner interpreted that the method and computer-readable medium of claims 4 and 5 perform the steps of the apparatus of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites an information processing apparatus, information processing system device, an information processing method and a program for determining a vehicle to recommend based on the analysis of obtained information, which under its broadest reasonable interpretation, covers concepts performed for mental processes. 
In the present case concepts performed in the human mind (including an observation, evaluation, judgment, or opinion) such as determining a vehicle to recommend based on the analysis of obtained information. The abstract idea portion of the claims is as follows 
(Claim 1) [An information processing apparatus, comprising: a memory device storing a program: and a processor communicatively coupled to the memory device, wherein the program, when executed by the processor, causes the information processing apparatus] to:

(Claim 4) A method of information processing [by an information processing apparatus,] comprising:

(Claim 5) [A computer-readable medium storing a program for information processing by [an information processing apparatus, the program being configured, when executed by a processor, to cause the information processing apparatus] to execute]:

acquire, [from an information processing terminal via a communication network,] a stress index value of a user of a shared vehicle, the stress index value having been calculated based on electrocardiogram data measured [by an electrocardiographic sensor worn by the user of the shared vehicle], and the shared vehicle being shared by a plurality of persons during use of the shared vehicle; 

store, [into a storage of the information processing apparatus], the stress index value and a first association of the stress index value with the user and the shared vehicle; 

in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored [in the storage unit of the information processing apparatus], and provide the recommended vehicle [to the information processing terminal via the communication network], causing [the information processing terminal] to present the recommended vehicle to the user.

(Claim 3) [An information processing system, comprising: an information processing terminal configured to:] calculate a stress index value based on electrocardiogram data measured [by an electrocardiographic sensor worn by a user of a shared vehicle], the shared vehicle being shared by a plurality of persons during use of the shared vehicle;

 and [an information processing apparatus communicatively coupled to the information processing terminal via a communication network], and configured to: acquire, [from the information processing terminal via the communication network], the stress index value; 

store, [into a storage of the information processing apparatus], the stress index value and a first association of the stress index value with the user and the shared vehicle;

 in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored [in the storage of the information processing apparatus]; 

and provide the recommended vehicle [to the information processing terminal via the communication network], causing [the information processing terminal] to present the recommended vehicle to the user. where the portions that are not bracketed recite the abstract idea.  

If a claim limitation, under its broadest reasonable interpretation, covers concepts that can be performed in the human mind, including an observation, judgment, opinion, and evaluation, such as determining a vehicle to recommend based on the analysis of obtained information. it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes information processing apparatus, information processing system, a method and a computer-readable medium directed towards  mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information ((Claims 1, 4, and 5) ; store, [into a storage of the information processing apparatus], the stress index value and a first association of the stress index value with the user and the shared vehicle (Claim 3)TSN201807549US00 TFN180362-US17 store, [into a storage of the information processing apparatus], the stress index value and a first association of the stress index value with the user and the shared vehicle and 

processing information ((Claims 1, 4, and 5) in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored [in the storage unit of the information processing apparatus], causing [the information processing terminal] to present the recommended vehicle to the user)
((Claim 3) calculate a stress index value based on electrocardiogram data measured [by an electrocardiographic sensor worn by a user] of a shared vehicle, the shared vehicle being shared by a plurality of persons during use of the shared vehicle; 
in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored [in the storage of the information processing apparatus]; causing [the information processing terminal] to present the recommended vehicle to the user and

 transmitting information ((Claims 1, 4, and 5) acquire, [from an information processing terminal via a communication network,] a stress index value of a user of a shared vehicle, the stress index value having been calculated based on electrocardiogram data measured [by an electrocardiographic sensor worn by the user of the shared vehicle], and the shared vehicle being shared by a plurality of persons during use of the shared vehicle; and provide the recommended vehicle [to the information processing terminal via the communication network],   (Claim 3)TSN201807549US00  acquire, [from the information processing terminal via the communication network], the stress index value; TFN180362-US17

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A memory device. (See paragraph 26)
A processor. (See paragraphs 26-27)
An electrocardiographic sensor worn by a user of a shared vehicle. (See paragraph 23)
A storage. (See paragraph 33)
An information processing apparatus. (See paragraph 67)
An information processing system. (See paragraph 67)
An information processing terminal. (See paragraph 23)
A communication network. (See paragraph 23)
A computer-readable medium. (See paragraph 25)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes an information processing apparatus, information processing system device, an information processing method and a program that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2 and 6-10 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2 are also non-statutory subject matter.
Dependent claims 2 and 6-8 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the program further causes the information processing apparatus to: acquire evaluation information regarding the shared vehicle that has been input by the user; and store, into the storage of the information processing apparatus, the evaluation information and a second association of the evaluation information with the user and the shared vehicle; and wherein to select the recommended vehicle is further based on the evaluation information associated with the user and stored in the storage of the information processing apparatus. Generally linking the abstract idea to generic computing device capable of processing information (the evaluation information) and storing information (the evaluation information and a second association of the evaluation information with the user and the shared vehicle) in a generic computing environment does not integrate the abstract idea into a practical application or  adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the program further causes the information processing apparatus to: receive, from the electrocardiographic sensor, the electrocardiogram data transmitted during the use of the shared vehicle. Generally linking the abstract idea to generic computing device capable of transmitting information (receiving the electrocardiogram data) in a generic computing environment does not integrate the abstract idea into a practical application or  adds significantly more to the abstract idea. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the program further causes the information processing apparatus to: calculate, based on the received electrocardiogram data, the stress index value. Generally linking the abstract idea to a generic computing environment capable of processing information (the received electrocardiogram data to obtain the stress index value) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 10 is also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of mental processes (determining a vehicle to recommend based on the analysis of obtained information) it falls under the Mental Processes (observation, evaluation, judgement, opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20200082287) in view of Aarts et al. (US 20190357834).

Referring to claims 1, 4, and 5,

Beaurepaire, which is directed to selecting a vehicle using a passenger-based driving profile, discloses:

(Claim 1) An information processing apparatus, comprising: a memory device storing a program: and a processor communicatively coupled to the memory device, wherein the program, when executed by the processor, causes the information processing apparatus to: ((Beaurepaire paragraph 4 disclosing according to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, to cause, at least in part, the apparatus to retrieve a passenger profile of a user. )

(Claim 4) A method of information processing by an information processing apparatus, comprising: (Claim 5) A computer-readable medium storing a program for information processing by an information processing apparatus, the program being configured, when executed by a processor, to cause the information processing apparatus to execute: ((Beaurepaire paragraph 4 disclosing according to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, to cause, at least in part, the apparatus to retrieve a passenger profile of a user. )

acquire,from an information processing terminal via a communication network, a stress index value of a user of a shared vehicle, and the shared vehicle being shared by a plurality of persons during use of the shared vehicle; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model).)

store, into a storage of the information processing apparatus, the stress index value and a first association of the stress index value with the user and the shared vehicle; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 43 disclosing in one embodiment, to determine the level of comfort/discomfort, the system 100 can monitor vehicle driving behaviors (e.g., maneuvers, turns, speeds, etc.) and the corresponding reaction of the user to the driving behaviors using sensors 103 and/or user feedback input. In one embodiment, if system 100 (e.g., via a cloud-based passenger profile platform 111 and/or a vehicle-based passenger profile module 113) detects that the user has a positive reaction or comfort level to current driving style or behavior of the monitored vehicle 101, the system 100 can store this reaction (e.g., comfort level or tolerance) in the user's passenger profile. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior.)
in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored in the storage unit of the information processing apparatus, and provide the recommended vehicle to the information processing terminal via the communication network, causing the information processing terminal to present the recommended vehicle to the user. (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. See Beaurepaire Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)
Beaurepaire does disclose the collection of sensor information, such as from biometric sensors, regarding the physiological state of a user for determining the physiological state of a user (See Beaurepaire paragraphs 50, 52, and 72).
However Beaurepaire does not explicitly disclose the stress index value having been calculated based on electrocardiogram data measured by an electrocardiographic sensor worn by the user of the shared vehicle,
However Aarts, which is directed to driver and passenger health and sleep interaction teaches, the stress index value having been calculated based on electrocardiogram data measured by an electrocardiographic sensor worn by the user of the shared vehicle, (Aarts paragraph 29 teaching teaches The driver 20 may drive the vehicle 10 while wearing a wearable 22 (herein, also referred to as the driver wearable or wearable device). The driver wearable 22 may include, for example, a Philips Health Watch or another fitness tracker or smartwatch. In some embodiments, the driver wearable 22 may include a chest strap, arm band, ear piece, necklace, belt, clothing, headband, or another type of wearable form factor. In some embodiments, the driver wearable 22 may be an implantable device, which may include biocompatible sensors that reside underneath the skin or are implanted elsewhere. The driver 20 may also wear the driver wearable 22 when he is not driving the vehicle 10. The driver 20 may further drive the vehicle 10 while in possession of his driver mobile device 24 (e.g., smart phone, tablet, laptop, notebook, computer, etc.) present in the vehicle 10. The driver wearable 22 is capable of communicating (e.g., via Bluetooth, 802.11, NFC, etc.) with the driver mobile device 24 and mobile software applications (“apps”) residing thereon and/or the vehicle processing unit 12. The driver mobile device 24 is capable of communicating with at least one cloud (e.g., cloud 2) 26. In some cases, the driver mobile device 24 is capable of communicating with the vehicle processing unit 12. At times, a passenger 28 may ride in the vehicle 10 with the driver 20. In some cases, the passenger 28 may wear a wearable 30 (also referred to herein as a passenger wearable or wearable device). In some cases, a passenger mobile device 32 (e.g., smart phone, tablet, laptop, notebook, computer, etc.) may be present with the passenger 28 in the vehicle 10. The passenger wearable 30 is capable of communicating with the passenger mobile device 32. The passenger mobile device 32 is capable of communicating with at least one cloud (e.g., cloud 2). Aarts paragraph 30 further teaches in general, the wearable devices 22, 30 may be in wireless communications with the vehicle processing unit 12 and with respective mobile devices 24, 32. In some embodiments, the wearable devices 22, 30 may be in communication with one or both clouds 18, 26, either directly (e.g., via telemetry, such as through a cellular network) or via an intermediate device (e.g., mobile devices 24, 32, respectively). Aarts Figure 2 illustrating the features of the wearable device. Aarts paragraph 35 further teaches the driver wearable 22 and/or passenger wearable 30 includes at least one of an accelerometer, photoplethysmograpm (PPG) sensor, sensors for detecting electrodermal activity (EDA) (e.g., detects a variation in the electrical characteristics of the skin, including skin conductance, galvanic skin response, electrodermal response), blood pressure cuff, blood glucose monitor, electrocardiogram sensor, step counter sensor, gyroscope, Sp02 sensor (e.g., providing an estimate of arterial oxygen saturation), respiration sensor, posture sensor, stress sensor, galvanic skin response sensor, temperature sensor, pressure sensor, light sensor, and other physiological parameter sensors. The driver wearable 22 and/or passenger wearable 30 are capable of sensing signals related to heart rate, heart rate variability, respiration rate, pulse transit time, blood pressure, temperature, among other physiological parameters. Aarts paragraph 39 teaches the sensor measurement module 48 comprises executable code (instructions) to process the signals (and associated data) measured by the sensors 38. For instance, the sensors 38 may measure one or more parameters (physiological, emotional, etc.) including heart rate, heart rate variability, electrodermal activity, and/or body motion (e.g., using single or tri-axial accelerometer measurements). One or more of these parameters may be analyzed by the sensor measurement module 48, enabling a derivation of indicators of the health and/or well-being of the subject wearing the wearable device 36, including indicators of stress, indicators of anxiety, indicators of motion sickness, sleepiness, etc. (Aarts paragraph 39). Aarts Figure 3 illustrating the mobile device and its components including the sensor management module in the memory.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data, such as from biometric sensors, received in Beaurepaire in view of Aarts to incorporate the stress index value having been calculated based on electrocardiogram data measured by an electrocardiographic sensor worn by the user of the shared vehicle with the motivation of incorporating wearable devices capable of sensing signals related to physiological parameters (Aarts paragraph 35) that can be communicated to a mobile device (Aarts paragraph 29) for processing for making a determination regarding indicators of stress for a user (Aarts paragraph 39) that can be incorporated into a profile of a user for determining a recommended vehicle (Beaurepaire paragraph 3 and Figure 15).   

Referring to claims 2 and 6-8,

Beaurepaire further discloses wherein the program further causes the information processing apparatus to: acquire evaluation information regarding the shared vehicle that has been input by the user; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 54 disclosing the passenger reaction module 303 can also request and receive user input data via a user interface device of the vehicle to indicate the vehicle behavior and/or the user's reaction to the corresponding driving behavior. In this way, the user can more explicitly indicate the driving behavior and/or reaction, as well as edit any behaviors and/or reactions automatically detected by the passenger profile platform 111. Beaurepaire paragraph 69 disclosing the UI 1001 can provide a UI element 1007 for the user to provide an input indicating the user's reaction to the detected driving behavior. In this example, the UI element 1007 provides toggle controls for indicating whether the user is comfortable or uncomfortable with the presented driving behavior 1003. In some embodiments, the UI element 1007 can be presented on a wearable device 1009 or other secondary device (e.g., a user's personal device) to receive the user input indicating a user reaction to the driving behavior while the user is a passenger. For example, the user input can indicate a comfort level, a discomfort level, or a combination thereof with the at least one driving behavior. Beaurepaire paragraph 71 disclosing the passenger profile platform 111 presents a UI element associated with the UI to receive a user input for providing, modifying, and/or interacting with the vehicle sensor data, the user sensor data, or a combination thereof. In other words, the passenger profile platform 111 can present a UI to convey any automatically detected driving behavior and/or user reaction data with respect to a vehicle carrying the user as a passenger, and provide means (e.g., the UI element) for the user to review, specify, correct, and/or otherwise edit the presented information.)

and store, into the storage of the information processing apparatus, the evaluation information and a second association of the evaluation information with the user and the shared vehicle; (Beaurepaire paragraph 55 disclosing the passenger profile generator 305 creates a passenger profile using the collected vehicle sensor data and the user reaction data. For example, the passenger profile generator 305 can fuse the user reaction data with the collected information on the corresponding vehicle driving behavior (e.g., based on the car's vehicle sensor data). In other words, the passenger profile generator 305 can create a data structure that relates a given driving behavior with the user's detected reaction to the driving behavior while the user is riding as a passenger of a monitored vehicle. Beaurepaire paragraph 73 disclosing in step 905, the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI.)

 and wherein to select the recommended vehicle is further based on the evaluation information associated with the user and stored in the storage of the information processing apparatus. (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 73 disclosing in step 905, the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI. See Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)

Referring to claim 3,

Beuarepaire further discloses:

(Claim 3) An information processing system, comprising: an information processing terminal configured to: calculate a stress index value, the shared vehicle being shared by a plurality of persons during use of the shared vehicle; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. Beaurepaire paragraph 50 disclosing in addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model). the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI. The passenger profile platform 111 then recomputes the passenger profile based on the updated values according to the embodiments described with respect to the process 400 of FIG. 4.)

 and an information processing apparatus communicatively coupled to the information processing terminal via a communication network, and configured to: acquire, from the information processing terminal via the communication network, the stress index value; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model).)

store, into a storage of the information processing apparatus, the stress index value and a first association of the stress index value with the user and the shared vehicle; ((Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 43 disclosing in one embodiment, to determine the level of comfort/discomfort, the system 100 can monitor vehicle driving behaviors (e.g., maneuvers, turns, speeds, etc.) and the corresponding reaction of the user to the driving behaviors using sensors 103 and/or user feedback input. In one embodiment, if system 100 (e.g., via a cloud-based passenger profile platform 111 and/or a vehicle-based passenger profile module 113) detects that the user has a positive reaction or comfort level to current driving style or behavior of the monitored vehicle 101, the system 100 can store this reaction (e.g., comfort level or tolerance) in the user's passenger profile. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior.)

 in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored in the storage of the information processing apparatus; and provide the recommended vehicle to the information processing terminal via the communication network, causing the information processing terminal to present the recommended vehicle to the user. (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. See Beaurepaire Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)
Beaurepaire does disclose the collection of sensor information, such as from biometric sensors, regarding the physiological state of a user for determining the physiological state of a user (See Beaurepaire paragraphs 50, 52, and 72).
However Beaurepaire does not explicitly disclose calculate a stress index value based on electrocardiogram data measured by an electrocardiographic sensor worn by a user of a shared vehicle 

However Aarts, further teaches calculate a stress index value based on electrocardiogram data measured by an electrocardiographic sensor worn by a user of a shared vehicle (Aarts paragraph 29 teaching teaches the driver 20 may drive the vehicle 10 while wearing a wearable 22 (herein, also referred to as the driver wearable or wearable device). The driver wearable 22 may include, for example, a Philips Health Watch or another fitness tracker or smartwatch. In some embodiments, the driver wearable 22 may include a chest strap, arm band, ear piece, necklace, belt, clothing, headband, or another type of wearable form factor. In some embodiments, the driver wearable 22 may be an implantable device, which may include biocompatible sensors that reside underneath the skin or are implanted elsewhere. The driver 20 may also wear the driver wearable 22 when he is not driving the vehicle 10. The driver 20 may further drive the vehicle 10 while in possession of his driver mobile device 24 (e.g., smart phone, tablet, laptop, notebook, computer, etc.) present in the vehicle 10. The driver wearable 22 is capable of communicating (e.g., via Bluetooth, 802.11, NFC, etc.) with the driver mobile device 24 and mobile software applications (“apps”) residing thereon and/or the vehicle processing unit 12. The driver mobile device 24 is capable of communicating with at least one cloud (e.g., cloud 2) 26. In some cases, the driver mobile device 24 is capable of communicating with the vehicle processing unit 12. At times, a passenger 28 may ride in the vehicle 10 with the driver 20. In some cases, the passenger 28 may wear a wearable 30 (also referred to herein as a passenger wearable or wearable device). In some cases, a passenger mobile device 32 (e.g., smart phone, tablet, laptop, notebook, computer, etc.) may be present with the passenger 28 in the vehicle 10. The passenger wearable 30 is capable of communicating with the passenger mobile device 32. The passenger mobile device 32 is capable of communicating with at least one cloud (e.g., cloud 2) . Aarts paragraph 30 further teaches in general, the wearable devices 22, 30 may be in wireless communications with the vehicle processing unit 12 and with respective mobile devices 24, 32. In some embodiments, the wearable devices 22, 30 may be in communication with one or both clouds 18, 26, either directly (e.g., via telemetry, such as through a cellular network) or via an intermediate device (e.g., mobile devices 24, 32, respectively). Aarts Figure 2 illustrating the features of the wearable device. Aarts paragraph 35 further teaches the driver wearable 22 and/or passenger wearable 30 includes at least one of an accelerometer, photoplethysmograpm (PPG) sensor, sensors for detecting electrodermal activity (EDA) (e.g., detects a variation in the electrical characteristics of the skin, including skin conductance, galvanic skin response, electrodermal response), blood pressure cuff, blood glucose monitor, electrocardiogram sensor, step counter sensor, gyroscope, Sp02 sensor (e.g., providing an estimate of arterial oxygen saturation), respiration sensor, posture sensor, stress sensor, galvanic skin response sensor, temperature sensor, pressure sensor, light sensor, and other physiological parameter sensors. The driver wearable 22 and/or passenger wearable 30 are capable of sensing signals related to heart rate, heart rate variability, respiration rate, pulse transit time, blood pressure, temperature, among other physiological parameters. Aarts paragraph 39 teaches the sensor measurement module 48 comprises executable code (instructions) to process the signals (and associated data) measured by the sensors 38. For instance, the sensors 38 may measure one or more parameters (physiological, emotional, etc.) including heart rate, heart rate variability, electrodermal activity, and/or body motion (e.g., using single or tri-axial accelerometer measurements). One or more of these parameters may be analyzed by the sensor measurement module 48, enabling a derivation of indicators of the health and/or well-being of the subject wearing the wearable device 36, including indicators of stress, indicators of anxiety, indicators of motion sickness, sleepiness, etc. (Aarts paragraph 39). Aarts Figure 3 illustrating the mobile device and its components including the sensor management module in the memory.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data, such as from biometric sensors, received in Beaurepaire in view of Aarts to incorporate calculate a stress index value based on electrocardiogram data measured by an electrocardiographic sensor worn by a user of a shared vehicle with the motivation of incorporating wearable devices capable of sensing signals related to physiological parameters (Aarts paragraph 35) that can be communicated to a mobile device (Aarts paragraph 29) for processing for making a determination regarding indicators of stress for a user (Aarts paragraph 39) that can be communicated to a platform incorporated into a profile of a user for determining a recommended vehicle (Beaurepaire paragraph 3 and Figure 15).   

	Referring to claim 9,

Aarts further teaches wherein the program further causes the information processing apparatus to: receive, from the electrocardiographic sensor, the electrocardiogram data transmitted during the use of the shared vehicle. ( Aarts paragraph 30 teaching in some embodiments, the wearable devices 22, 30 may be in communication with one or both clouds 18, 26, either directly (e.g., via telemetry, such as through a cellular network) or via an intermediate device (e.g., mobile devices 24, 32, respectively) Aarts paragraph 33 teaching In some embodiments, services of the clouds 18, 26 may be implemented in some embodiments according to multiple, logically-grouped servers (run on server devices), referred to as a server farm.  Aarts paragraph 35 further teaches the driver wearable 22 and/or passenger wearable 30 includes at least one of an accelerometer, photoplethysmograpm (PPG) sensor, sensors for detecting electrodermal activity (EDA) (e.g., detects a variation in the electrical characteristics of the skin, including skin conductance, galvanic skin response, electrodermal response), blood pressure cuff, blood glucose monitor, electrocardiogram sensor, step counter sensor, gyroscope, Sp02 sensor (e.g., providing an estimate of arterial oxygen saturation), respiration sensor, posture sensor, stress sensor, galvanic skin response sensor, temperature sensor, pressure sensor, light sensor, and other physiological parameter sensors. The driver wearable 22 and/or passenger wearable 30 are capable of sensing signals related to heart rate, heart rate variability, respiration rate, pulse transit time, blood pressure, temperature, among other physiological parameters. Aarts paragraph 39 teaches the sensor measurement module 48 comprises executable code (instructions) to process the signals (and associated data) measured by the sensors 38. For instance, the sensors 38 may measure one or more parameters (physiological, emotional, etc.) including heart rate, heart rate variability, electrodermal activity, and/or body motion (e.g., using single or tri-axial accelerometer measurements). One or more of these parameters may be analyzed by the sensor measurement module 48, enabling a derivation of indicators of the health and/or well-being of the subject wearing the wearable device 36, including indicators of stress, indicators of anxiety, indicators of motion sickness, sleepiness, etc. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify acquisition of sensor data, such as from biometric sensors, received in Beaurepaire in view of Aarts to incorporate wherein the program further causes the information processing apparatus to: receive, from the electrocardiographic sensor, the electrocardiogram data transmitted during the use of the shared vehicle with the motivation of communicating this directly to an external device rather than requiring an intermediary device for communicating to the external device (Aarts paragraphs 30 and 36).  

	


Referring claim 10,

Beaurepaire does disclose wherein the program further causes the information processing apparatus to: calculate stress index value. ((Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. Beaurepaire paragraph 50 disclosing in addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model). the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI. The passenger profile platform 111 then recomputes the passenger profile based on the updated values according to the embodiments described with respect to the process 400 of FIG. 4.)

	However Beaurepaire does not explicitly disclose wherein the program further causes the information processing apparatus to: calculate, based on the received electrocardiogram data, the stress index value. 

	However Aarts further teaches wherein the program further causes the information processing apparatus to: calculate, based on the received electrocardiogram data, the stress index value. (Aarts paragraph 30 teaching in some embodiments, the wearable devices 22, 30 may be in communication with one or both clouds 18, 26, either directly (e.g., via telemetry, such as through a cellular network) or via an intermediate device (e.g., mobile devices 24, 32, respectively) Aarts paragraph 33 teaching In some embodiments, services of the clouds 18, 26 may be implemented in some embodiments according to multiple, logically-grouped servers (run on server devices), referred to as a server farm.  Aarts paragraph 35 further teaches the driver wearable 22 and/or passenger wearable 30 includes at least one of an accelerometer, photoplethysmograpm (PPG) sensor, sensors for detecting electrodermal activity (EDA) (e.g., detects a variation in the electrical characteristics of the skin, including skin conductance, galvanic skin response, electrodermal response), blood pressure cuff, blood glucose monitor, electrocardiogram sensor, step counter sensor, gyroscope, Sp02 sensor (e.g., providing an estimate of arterial oxygen saturation), respiration sensor, posture sensor, stress sensor, galvanic skin response sensor, temperature sensor, pressure sensor, light sensor, and other physiological parameter sensors. The driver wearable 22 and/or passenger wearable 30 are capable of sensing signals related to heart rate, heart rate variability, respiration rate, pulse transit time, blood pressure, temperature, among other physiological parameters. Aarts paragraph 36 teaching processing for certain embodiments of the vehicle occupant interaction system may be included in one or any combination of the vehicle processing unit 12, a cloud (e.g., one or more devices of the clouds 18 and/or 26), the driver wearable 22, the passenger wearable 30, the driver mobile device 24, and/or the passenger mobile device 32. Various embodiments of the invention propose to overcome the lack of a way to monitor drivers and passengers and provide updates to such persons regarding the experience or health status of the other person. In the description that follows, primary processing functionality for certain embodiments a vehicle occupant interaction system is described as being achieved in the vehicle processing unit 12, with physiological parameters communicated by the various vehicle sensors 14, 16, wearables 22, 30, camera(s) 34, and/or mobile devices 24 and feedback implemented at various structures within the vehicle 10 (e.g., seats, visual display screens, audio devices, etc.), the wearables 22, 30, and/or the mobile devices 24. It should be appreciated that other devices within or external to the vehicle 10 (e.g., the cloud(s) 18 and/or 26) may be the primary location for processing functionality in some embodiments, and hence are contemplated to be within the scope of the invention. Aarts paragraph 39 teaches the sensor measurement module 48 comprises executable code (instructions) to process the signals (and associated data) measured by the sensors 38. For instance, the sensors 38 may measure one or more parameters (physiological, emotional, etc.) including heart rate, heart rate variability, electrodermal activity, and/or body motion (e.g., using single or tri-axial accelerometer measurements). One or more of these parameters may be analyzed by the sensor measurement module 48, enabling a derivation of indicators of the health and/or well-being of the subject wearing the wearable device 36, including indicators of stress, indicators of anxiety, indicators of motion sickness, sleepiness, etc.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data, such as from biometric sensors, received in Beaurepaire in view of Aarts to incorporate wherein the program further causes the information processing apparatus to: calculate, based on the received electrocardiogram data, the stress index value with the motivation of incorporating with the motivation of incorporating wearable devices capable of sensing signals related to physiological parameters (Aarts paragraph 35) that can be communicated to an external device (Aarts paragraph 30) for processing for making a determination regarding indicators of stress for a user (Aarts paragraphs 36 and 39) that can be incorporated into a profile of a user for determining a recommended vehicle (Beaurepaire paragraph 3 and Figure 15).   

Response to Arguments

Applicant's arguments filed August 10, 2022 have been fully considered.

	In response to Applicant’s amendments for claim 2 the examiner finds the amendments persuasive and therefore has withdrawn the claim objection. 

	In response to Applicant’s amendments the examiner has withdrawn the 112 (f) interpretation.  

	In response to Applicant’s amendments and arguments, on pages 10-15 of the Remarks filed August 10, 2022, regarding the 101 rejection the examiner finds unpersuasive.

	Applicant first argues that under the Step 2A Prong 1 analysis that the claims does not merely cover “mental processes” as the amended claims now recited, referencing claim 1 as exemplary:

"acquire, from an information processing terminal via a communication network, a stress index value of a user of a shared vehicle, the stress index value having been calculated based on electrocardiogram data measured by an electrocardiographic sensor worn by the user of the shared vehicle, and the shared vehicle being shared by a plurality of persons during use of the shared vehicle," "store, into a storage of the information processing apparatus, the stress index value and a first association of the stress index value with the user and the shared vehicle," "in response to a vehicle use request from the user, select a recommended vehicle based on at least one stress index value associated with the user and stored in the storage of the information processing apparatus," and "provide the recommended vehicle to the information processing terminal via the communication network, causing the information processing terminal to present the recommended vehicle to the user."

	Applicant adds that the claims are necessarily rooted in technology by requiring: “acquiring stress index values of users of shared vehicles, storing the stress index values in association with the users and the shared vehicles, selecting a recommended vehicle for a user based on the stress index values of that user, and providing the recommended vehicle to an information processing terminal for presenting to the user.”

	The examiner respectfully disagrees, the additional elements of information processing terminal, information processing apparatus, electrocardiographic sensor, communication network are viewed as the additional elements that are evaluated under Step 2A Prong 2 analysis that were viewed as merely applying the abstract the idea. The steps are directed to acquiring information regarding the user of a vehicle during operation of a vehicle (the stress index), storing the information (the stress index values in association with the users and the shared vehicle), processing the information (the stress index value for determining a recommendation), providing the recommendation, and displaying the recommendation. 

	The examiner cites MPEP 2106.04 (a)(2)(III)(A) that states “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016);
	Here the steps involve the acquisition and storing of the information (the stress index value), which the examiner views as collecting information that is subsequently analyzed (the stress index value for selecting a recommendation) that is displayed for a user (providing the recommendation for display). The examiner maintains the determination that the claims as drafted are directed to a mental process in the form of making a recommendation of a vehicle for a user based on the analysis of acquired information. Therefore, the claims cover concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
 	Additionally it would appear to the examiner that Applicant is referencing DDR Holdings in stating that the claims “are necessarily rooted in technology” in “requiring acquiring stress index values of users of shared vehicles, storing the stress index storing the stress index values in association with the users and the shared vehicles, selecting a recommended vehicle for a user based on the stress index values of that user, and providing the recommended vehicle to an information processing terminal for presenting to the user.”

	The examiner notes that in DDR Holdings the Court focused on step two of Alice analysis:

Indeed, identifying the precise nature of the abstract idea is not as straightforward as in Alice or some of our other recent abstract idea cases. NLG's own varying formulations of the underlying abstract idea illustrate this difficulty. NLG characterizes the allegedly abstract idea in numerous ways, including “making two web pages look the same,” “syndicated commerce on the computer using the Internet,” and “making two e-commerce web pages look alike by using licensed trademarks, logos, color schemes and layouts.” See, e.g., Appellant's Br. 18–20. The dissent characterizes DDR's patents as describing the entrepreneurial goal “that an online merchant's sales can be increased if two web pages have the same ‘look and feel.’” Dissenting Op. 1263. But as discussed below, under any of these characterizations of the abstract idea, the '399 patent's claims satisfy Mayo/Alice step two. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014)
Applicant's arguments are well taken; however, examiner revisits the central question of Step 2A Prong 2: are there additional elements that integrate the abstract idea, defined in Step 2A Prong 1, into practical application? In this instance, applicant has merely claimed additional elements that are generic computing elements, ones used for the tasks of the abstract idea as stated in the Step 2A Prong 2 analysis. MPEP 2106.05(f) is clear that simply "applying" the abstract idea to generic computing elements is not enough to integrate the abstract idea into practical application. As previously stated removing the additional elements from the claims illustrates the abstract idea as identified above both in the Step 2A Prong 1 analysis and in the Response to Arguments. 

	Next, Applicant argues that the claims are integrated into a practical application under Step 2A Prong 2 as the claims provide for, referencing claim 1 as exemplary, a way for an information processing apparatus to acquire stress index values of shared vehicles and provide recommended vehicles that increase a probability of recommending a vehicle that can be comfortably used by the users  and the processing load of the information processing apparatus may be reduced by calculating the stress index values using the information processing terminal, which may also result in a more efficient use of computing resources. Therefore, the claim includes meaningful limitations that add more than generally liking the use of an abstract idea to a particular technological environment because they solve a real problem with a solution that is necessarily rooted in the computer technology, similar to the additional elements in DDR Holdings. Additionally, the claims include unconventional steps that integrate the judicial exception into a practical application, and improve the way the recited devices provide recommended vehicles that increase a probability of recommending a vehicle that can be comfortably used by the users. 

	The examiner respectfully disagrees. Regarding the steps that are performed by an information processing device as discussed in claim 1 as exemplary, the additional elements as identified in Step 2 Prong 1 and discussed in view of the disclosure in Step 2 Prong 2 Analysis are generic computing devices that merely inform a reader to apply the abstract idea in a generic computing environment capable of transmitting information (acquiring the stress index value and providing the vehicle recommendation), storing information (storing the acquired stress index value and first association of the stress index value with the user and  the shared vehicle) and processing information (the stress index value to select a recommended vehicle and causing the presentation of the recommendation). 

	Regarding the purported improvements that integrate the abstract idea into a practical application, the relevant consideration per MPEP 2106.04(d)(I) would appear to be:

An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);

The examiner does not view increasing the probability of recommending a vehicle that can be comfortably used by a user as an improvement to computer technology, another technology, or technical field. Regarding Applicant’s other improvement regarding the processing load Applicant cites paragraphs 30 and 40 of the Specification 

The degree-of-stress calculation unit 33 calculates a value of a stress index based on the electrocardiogram data stored in the electrocardiogram data storage unit 36. The stress index is an index indicating the degree of stress height of a user. A well-known technique may be used to calculate a value of a stress index based on electrocardiogram data. For example, low frequency (LF)/high frequency (HF) may be used as a stress index. In the present embodiment, a value of a stress index will be referred to as the "degree of stress". The degree of stress is an index value indicating that stress becomes higher as the value increases. In the present embodiment, it is considered that a user is in a more comfortable state as the degree of stress becomes lower. 
 
On the other hand, when the use end instruction is input (Yes in S105), the degree-of- stress calculation unit 33 calculates the degree of stress based on a history of the electrocardiogram data stored in the electrocardiogram data storage unit 36 (S106). In other words, a single degree of stress is calculated with respect to one use. For example, LF/HF may be calculated as the degree of stress. 

The examiner also points to Figure 3 illustrating the user terminal comprises the components for performing the computation. 

The examiner cites MPEP 2106.05(a) that states:

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64 (Fed. Cir. 2016).

While this purported improvement, would appear apparent to one of ordinary skill in the art; the examiner interprets this as a benefit of performing the computations on the respective user terminals rather than the server performing possibly thousands of calculations due to the number of incoming requests from various terminals and not as a technical improvement to a computer or another technology or other technical field. The examiner additionally notes how claim 10, which is dependent of claim 1, is directed to the information processing apparatus rather than the information terminal performing this computation.  

Regarding the steps recited by Applicant first the examiner identified and removed the additional elements and identified the abstract idea as illustrated in the Step 2 Prong 1 Analysis, the examiner then identified these additional elements, in view of the specification, as merely informing a reader to apply the abstract idea to a generic computing environment capable of transmitting, storing, and processing information as stated in the Step 2 Prong 2 analysis. 

Referring to Applicant’s reference to DDR Holdings the examiner cites:

In particular, the '399 patent's claims address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. For example, asserted claim 19 recites a system that, among other things, 1) stores “visually perceptible elements” corresponding to numerous host websites in a database, with each of the host websites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a website visitor, automatically identifies the host, and 3) instructs an Internet web server of an “out-source provider” to construct and serve to the visitor a new, hybrid web page that merges content associated with the products of the third-party merchant with the stored “visually perceptible elements” from the identified host website. See supra 5. In more plain language, upon the click of an advertisement for a third-party product displayed on a host's website, the visitor is no longer transported to the third party's website. Instead, the patent claims call for an “outsource provider” having a web server which directs the visitor to an automatically-generated hybrid web page that combines visual “look and feel” elements from the host website and product information from the third-party merchant's website related to the clicked advertisement. In this way, rather than instantly losing visitors to the third-party's website, the host website can instead send its visitors to a web page on the outsource provider's server that 1) incorporates “look and feel” elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-58 (Fed. Cir. 2014)
In comparison to DDR Holdings where the Court viewed these additional elements in combination as integrating any purported abstract idea into a practical application, the present set of claims comprise additional elements, as identified in the Step 2A Prong 2 analysis, that serve to merely inform a reader to apply the abstract idea in a generic computing environment as discussed in the Step 2A Prong 2 analysis. 

	Regarding Applicant’s argument that the claims provide for unconventional steps that integrate the judicial exception into a practical application, the examiner respectfully disagrees as the examiner views the additional elements as serving as mere instructions to apply the abstract idea as previously stated. 

	Applicant concludes that the Step 2 Prong 2B Analysis as the claims are directed to a statutory category under Step 1 and are not directed to a judicial exception under the Step 2A analysis. 

The examiner respectfully disagrees as the claims are directed to a judicial exception under the Step 2A analysis for the foregoing reasons and were analyzed under Step 2 Prong 2B and determined that the claims do not recite additional elements that amount to significantly more than the judicial exception as previously stated.   

Therefore, for the foregoing reasons the examiner has maintained the 101 rejection. 

In response to Applicant amendments and arguments, on pages 15-18 of the Remarks filed August 10, 2022, the examiner finds unpersuasive. Applicant’s arguments are directed to that the cited art of record, Beaurepaire, fails to disclose the “stress index value has been calculated based on electrocardiogram data measured by an electrocardiographic sensor worn by the user of the shared vehicle.” Applicant’s arguments are rendered moot in view of the newly cited reference of Aarts to teach the disputed limitation in combination with Beaurepaire. Therefore, the previous 102 rejection is withdrawn and replaced by the 103 rejection.   

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Benson et al. (US 20160354027)-s directed to a vehicle seat with integrated sensors for sensing a physiological attribute, condition, and/or state of an occupant sitting on the vehicle seat. Bengson paragraphs 4-5 in illustrative embodiments, the electronics system is configured to provide means for sensing a physiological attribute of an occupant sitting on the vehicle seat through impeding barriers, such as clothing worn by the occupant, so that a predetermined action may be taken in response to the physiological attribute detected by the electronics system. In illustrative embodiments, the electronics system includes an electrocardiogram (ECG) system. The ECG system is coupled to the vehicle seat to sense electrical signals in the occupant through impeding barriers, such as the occupant's clothing, and covert the electrical signals to a heart rate of the occupant. Benson paragraph 8 further teaches the vehicle sensor system may further include at least one electrocardiogram (ECG) sensor integrated into a second portion of the vehicle seat, wherein the ECG sensor is operatively coupled to the control system. The control system may be configured to processes signals produced by the ECG sensor (see the back portion of the seat as illustrated in Figure 1) to determine at least one of heart rate, heart rate variability, stress level, a pulse-transit time and blood pressure of the occupant. Bengson paragraph 47 further teaches control system 22 is coupled to the ECG sensor system 18 and oximetry sensor system 20 to receive signals provided by each system, process the signals, make calculations using the signals, and determine physiological attributes of the occupant. Bengson paragraph 48 further teaches CG sensor system 18 of FIG. 8 includes, for example, a first ECG receiver 24, a second ECG receiver 26, an ECG mat 28, and an ECG unit 30 as suggested in FIGS. 1, 2, 4, 5, and 8. First and second ECG receivers 24, 26 are coupled to seat back 14 to lie in spaced-apart relation to one another and lie in spaced-apart relation above seat bottom 12. ECG mat 28 is coupled to seat bottom 12 and arranged to lie under the thighs of an occupant 50. In one example, ECG receivers 24, 26 are aligned with an occupant's chest and arranged to sense electrical signals provided by the occupant's body. The sensed electrical signals are then transformed by a driven right leg circuit included in ECG unit 30, and passed through ECG mat 28 located in seat bottom 12 as suggested in FIG. 8. ECG mat 28 then sends the signals back through occupant 50 where the signals are detected again by ECG receivers 24, 26, passed through ECG unit 30 and sent to control system 22. Bengson paragraph 65 further teaches an ECG-signal acquisition process 70 is shown, for example, in FIG. 9. ECG-signal acquisition process 70 includes the steps of obtaining 71 electrical signals from occupant 50, transforming 72 the electrical signals in ECG unit 30, passing 73 signals through ECG mat 28, passing 74 the signal through occupant 50, converting 75 the analog signal to a digital signal, and filtering 76 the signal to provide an ECG signal for use by computer 54. Computer 54 uses the ECG signal to determine heart rate 61, heart-rate variability 65, stress level 64, a pulse-transit time 66, and blood pressure 62 as shown in FIG. 9. ECG signal 58 is obtained when first and second ECG receivers 24, 26 sense electrical signals in occupant 50. Based on the output of the processing, computer 54 may perform a predetermined action. The predetermined action may be storing the calculated values in memory 542 of computer 54. Bengson paragraphs 70-72 further teaches heart rate 61 is calculated by computer 54 using heart-rate determination process 90 as shown in FIG. 11. Heart-rate determination process 90 includes the steps of detecting 91 heart beats from the ECG signal, differentiating 92 the heart-beat signal, determining 93 a raw heart rate, determining 94 reliability of each signal, weighing 95 more reliable signals, and calculating 96 an average heart rate (FIG. 10, ref. 61). Detecting step 91 detects heart beats by using threshold and peak detection of ECG signal 58. Determining step 94 determines the reliability of each signal. In one example, determining step 94 uses peak analysis to remove erroneous data, the root mean square of the signal to determine stronger signals, and signal to noise ratio to determine more reliable signals. Once heart rate data is determined from 90, further determinations may be made regarding heart-rate variability 100 and stress level 110, discussed below. Once heart rate 61 is determined by computer 54 in heart-rate determination process 90, computer 54 may then proceed to a heart-rate variability determination process 100 as shown in FIG. 12. Heart-rate variability determination process 100 includes taking 101 a derivative of the heart rate, determining 102 heart rate variability spectrum by taking a Fourier transform of the signal, determining 103 a ratio of high frequencies to all frequencies, and determining 104 the impact of adrenaline on the occupant… Determining step 103 includes calculating a ratio of high frequencies to all frequencies. As an example, LF is the power contained in low frequencies (0.05-0.125 Hz) and HF is the power contained in high frequencies (0.2-0.3 Hz). Bengson paragraph 135 further teaches in one example, time domain features may be extracted from the ECG signal and used to identify an occupant. In one example, computer 54 may collect data such as heart rate and breath rate and associate that data with a specific occupant based on features of the ECG signal currently being received by computer 54. As a result, the data collected by the computer 54 is associated and stored with the appropriate user. 
Prinz (US 20190061772) -directed to the monitoring the state of health and/or well-being of a vehicle occupant teaches. Prinz paragraph 8 teaches among the physiological parameters that the control unit receives from the device worn on the body, there is at least one physiological parameter that represents the heartbeat, the heart rate, or the heart rate variability of the vehicle occupant. To monitor the state of health and/or well-being of a vehicle occupant, the heart rate variability measurement is an especially meaningful parameter. Heart rate variability (HRV) describes the ability of the heart to continuously change the time interval from one heartbeat to the next and thus flexibly adapt to constantly changing demands. Prinz paragraph 19 further teaches another special feature of the system of the invention is that the control unit is set up to inform vehicle occupants of their state of health. In this respect, the system goes beyond approaches which are merely intended to check the driving capacity of a driver from the perspective of the vehicle. Also, the combination with a unit worn on the body is of particular advantage for this, because this is much better-suited than vehicle-mounted sensors for real health monitoring, namely, on one hand, due to the proximity to the body, and, on the other hand, due to the already mentioned possibility of detecting physiological data outside the vehicle as well and in the deriving of information regarding the state of health. The unit to be worn on the body may be formed, in particular, by a wristband or a piece of clothing, for example a shirt or a bra, which is equipped with the appropriate sensors. The unit worn on the body preferably comprises one or more of the following sensors: A sensor for determining the heart rate and/or the heartbeat, wherein said sensor is preferably formed by an optical sensor, in particular a photoplethysmography sensor, a sensor for measuring the electrical conductivity of the skin, especially the electrodermal activity, an acceleration sensor, a sensor for measuring the temperature or heat flux, and additionally/alternatively, in the case of a piece of clothing, one or more sensors for detecting an electrocardiogram, the monitoring of respiration, blood pressure, and/or muscle tone.

Poornachandran et al. (US 20180089605)- directed to enhanced ride sharing user experience. Poornachandran paragraph 16 teaching ride sharing server 1010 may include a variety of modules. For example, a data aggregation module 1085. Data aggregation module 1085 may aggregate sensor input data (e.g., ride route, ride comfort, weather/terrain in ride route, user's biometric data obtained from wearables, videos, audio, and the like) and explicit user feedback (e.g., keyword descriptions entered by users) from users from sensors and computing devices of the users. As noted, input sources may include Internet of Things (TOT) sensing devices, cameras, microphones, user wearable devices, GPS devices, smartphones, tablets, laptops, desktops, and other sensors in a position to monitor the driver user or passenger user. Poornachandran paragraph 52 teaching turning now to FIG. 4, a flowchart of a method 4000 of a ride share service matching a passenger user to a driver user according to some examples of the present disclosure is shown. At operation 4005, the service receives a request from a passenger user for a ride. At operation 4010, the ride share service determines a context of the passenger user. This may include determining emotions of the passenger based upon one or more computing devices of the user, such as a mobile device, a wearable, or the like. The context may include a position of the user. At operation 4020, the system may determine a set of one or more candidate drivers. Candidate drivers may be determined based upon a set of one or more drivers that are within a predetermined geographic distance from the passenger user.

Kirsch et al. (US 20160107509) – directed to vehicle control integrating environment conditions. Kirsch paragraph 34 teaching as mentioned above, the operating environment 100 also includes a wearable device associated with a vehicle occupant for sensing one or more parameters associated with the vehicle occupant. For example, in FIG. 1 the one or more wearable devices 128 generally provide data to the VCD 102, the data being associated with the user wearing or associated with the wearable device 128. As discussed above, it is understood that the one or more wearable devices 128 can include, but are not limited to, a computing device component (e.g., a processor) with circuitry that can be worn or attached to user. In some embodiments, the one or more wearable devices 128 could also include a portable device (e.g., a mobile device). The one or more wearable devices 128 can include sensors for sensing and determining various parameters of a user, for example, location, motion, and physiological parameters, among others. In one embodiment, the sensors include bio-sensors for sensing physiological data and other data associated with the body and biological system of the vehicle occupant. Kirsch paragraph 35 teaching the parameters sensed and/or determined by the one or more wearable devices 128 can be acquired in real-time (e.g., current parameters) or stored (e.g., historical data) and aggregated at the wearable device 128 or a remote server. Accordingly, in some embodiments, the one or more wearable devices 128 can obtain other types of data associated with the user by accessing local or remotely stored data or data through a network connection (e.g., the Internet). Additionally, it is appreciated that some parameters can be sensed and/or determined by the one or more wearable devices 128 using gesture tracking and/or recognition implemented by the wearable devices 128. Kirsch paragraph 37 teaching referring again to FIG. 1, in one embodiment, the VCD 102 can receive a physiological parameter from a wearable device. A physiological parameter can include, but is not limited to, heart information, such as, heart rate, heart rate pattern, blood pressure, oxygen content, etc., brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), etc, digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, body temperature, muscle strain, as well as other kinds of information related to the autonomic nervous system or other biological systems of the vehicle occupant. In some embodiments, the physiological parameter can also include behavioral information, for example, mouth movements, facial movements, facial recognition, head movements, body movements, hand postures, hand placement, body posture, gesture recognition, among others.

	Sofra et al. (WO 2018033258 A1) – directed to a method for operating a motor vehicle with the aid of a mobile terminal of a user and physiological vital data teaches. Sofra paragraph 3 teaches the invention relates to a method for operating a motor vehicle by means of physiological vital data of a user, which are detected by a wearable accessory ("wearable.") For this purpose, the portable accessory may have a sensor device for acquiring the vital data. describe a physiological state of the user, so for example, a heart rate, a pulse rate, a respiratory parameter, or a skin temperature. Sofra paragraph 12 teaching the invention is based on the idea of using an interface device of a user's mobile device to receive physiological vital data from a mobile accessory that is structurally spaced from the mobile device and to use the interface device to determine an index value that indicates a physiological state of the user describes. The determined index value is then transmitted to a control device of the motor vehicle, which has a processing unit which selects and controls an actuator of the motor vehicle in dependence on the determined index value. Sofra paragraph 15 teaching a mobile terminal can be designed, for example, as a smartphone. The at least one portable accessory is structurally spaced from the mobile terminal, ie, no component or component of the mobile terminal. The portable accessory can be configured, for example, as a watch or as a garment with the sensor device or as a jewelry accessory. A sensor device is defined as a device component or component which can detect a physical, physiological, chemical property or the like, for example a body temperature and / or a pulse frequency and / or a heart rate and / or a heart rate variability. For example, a fatigue, attention, distraction and / or stress index of the user can then be determined as the index value. Sofra paragraph 21 teaching the provision of the index value is performed by determining the index value by a processing unit of the mobile terminal based on historical vital data and other physiological vital data and / or environment data are fused with the index value, for example, to determine a "total" index. Here, historical vital data are taken to mean those physiological vital data which have been recorded over a period of time which is longer than the period of use of the motor vehicle. The index value is additionally or alternatively determined on the basis of vital data, which originate from a vital function program stored on the mobile terminal, via which the user has entered a subjective body sensation. For example, the user may enter on such a user program every day as he has experienced a quality of his sleep. As a result, are fused by the sensor device of the portable accessories with subjective vital data. The use of the aforementioned historical vital data favors the advantages already mentioned above, above all the significance of the index value, and the advantage that the physiological vital data from the portable accessory need not be permanently streamed. Furthermore, a memory of the mobile terminal is easier to expand. In this way, the physiological vital data of the portable accessory can also be used for confidence purposes, that is, increase the trustworthiness of the index value determined. Sofra paragraph 36 teaching the first exemplary interface 18 of the interface device 16 can communicate with an optional communication unit 28 of the portable accessory 12 for receiving the physiological vital data (S1), for example via a Bluetooth connection. The wearable accessory 12, a so-called "wearable", is adapted to be worn on a user's body and includes a sensor device 30. The wearable accessory 12 may alternatively be used, for example, as a bracelet, ring, chain, "smart textile" (ie a garment with a sensor device 30) or be configured as a belt and can use the sensor device 30, for example, a heart rate variability, a skin conductance, a skin temperature, an oxygen saturation, a breathing parameter, statistical heart rate variability and / or pulse data of the user, data relating to a quality of sleep and / or a health condition, or detect an electrical voltage change caused by a user's heart on the accessory 12 (S2). In the example of FIG. 1, the sensor device 30 can for example, capture a heart rate (S2). Sofra paragraph 40 teaching the index value may be, for example, a fatigue, attention, distraction, or stress index of the user. In the example of FIG. 1, based on the physiological vital data of the portable accessory 12, the exemplary heart rate, and the exemplary subjective vital data, which may describe, for example, that the user slept poorly, an index value may be determined (S5), which may be an attention index, for example, this value may indicate that the user may be very exhausted due to the exhaustion of the night and the day. Even if, for example, the physiological vital data recorded at the time the user is used suggests that the user is alert and alert, for example, to the weekend excursion, the index value can be relativised by the historical vital data and the subjective vital data there may be a great risk of rapid fatigue or rapid loss of attention when, for example, the user gets into the vehicle 14.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689